Case 3:19-cv-14471-MAS-ZNQ Document 45 Filed 09/18/20 Page 1 of 2 PagelD: 326

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALEXANDER Z. MURGULY,

Plaintiff, Civil Action No. 19-14471 (MAS) (TJB)

v. MEMORANDUM ORDER
GOOGLE LLC, et al.,

Defendants.

 

 

This matter comes before the Court upon review of its docket. On May 20, 2019, pro se
Plaintiff Alexander Murguly (‘Plaintiff’) filed a complaint in the Superior Court of New Jersey,
Law Division, Special Civil Part, Hunterdon County. (Compl. 1, Ex. 1 to Notice of Removal, ECF
No. 1 at *6.}' Plaintiffs Complaint generally alleges negligence claims against Defendants Google
LLC, the Federal Bureau of Investigation (“FBI”), Kelly Locke, Chase Bank, and TCF National
Bank, and Plaintiff asserts the amount in controversy is $14,999.99. (See generally Compl., Ex. |
to Notice of Removal, ECF No. 1 at *6-8.) The FBI timely removed the action to federal court
under the Federal Tort Claims Act (“FTCA”) and substituted the United States as the proper party.
(Notice of Removal Jf 5-6, ECF No. 1.) On February 25, 2020, this Court dismissed all claims
against the United States for lack of subject matter jurisdiction because Plaintiff failed to exhaust
the jurisdictional prerequisites of the FTCA. (Mem. Op. 4-5, ECF No. 27; Order 1, ECF No. 28.)

Plaintiff's claims against the United States were the Court’s only basis of original
jurisdiction. See 28 U.S.C. § 1346(b)(1) (“[T]he district courts . . . shall have exclusive jurisdiction

of civil actions on claims against the United States[] for money damages ... caused by the

 

' Page numbers preceded with an asterisk reference the page numbers at the top of the ECF filing.
Case 3:19-cv-14471-MAS-ZNQ Document 45 Filed 09/18/20 Page 2 of 2 PagelD: 327

negligent or wrongful act or omission of any employee of the Government . . . .”). Plaintiff asserts
no federal claims that grant the Court subject matter jurisdiction under 28 U.S.C. § 1331, and the
amount in controversy requirement under 28 U.S.C. § 1332 is not met. (See generally Compl.)
Because the Court “dismissed all claims over which it ha{d] original jurisdiction,” the Court
declines to exercise supplemental jurisdiction over Plaintiff's negligence claims against the
remaining parties. 28 U.S.C. § 1367(c)(3); see Robel v. D’Emilia, No. 12-716, 2012 WL 3066579,
at *2-3 (D.N.J. July 27, 2012) (declining supplemental jurisdiction over remaining state-law
claims after dismissing claims for failure to satisfy the FTCA’s jurisdictional prerequisite).
Accordingly, IT IS on this IT tay of September 2020, ORDERED that the Clerk shall
remand this matter to the Superior Court of New Jersey, Law Division, Special Civil Part,

Hunterdon County and close the case.

JAde Lf
MICHAEL A! SHIPP
UNITED STATES DISTRICT JUDGE

 
